                 Case 20-10553-CSS        Doc 1073     Filed 11/05/20          Page 1 of 1

                                                                                                  BL9684656

                          THE UNITED STATES BANKRUPTCY COURT
                FOR THE DISTRICT OF DELAWARE, WILMINGTON DIVISION


In Re:     ART VAN FURNITURE, LLC                        Chapter: 7
                                                         Bankruptcy No: 20-10553




                                     WITHDRAWAL OF CLAIM




  American Express Travel Related Services Co, Inc, by and through its counsel, withdraws its Proof of
Claim Number 3030 filed on June 12th, 2020, for account number 4441 and in the amount of $2,047.91.




                                                   Respectfully submitted,



                                                   By: /s/ Shraddha Bharatia

                                                        Shraddha Bharatia, Claims Administrator
                                                        Becket & Lee LLP
                                                        POB 3001
                                                        Malvern, PA 19355-0701



                                                        DATE:           11/5/2020
